SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In January, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 8,749,435 0.0559 0.0559 Shares Common 17,893,845 0.1142 0.1142 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common According Minute Resignation 01 4,798,840 0.00 0.00 Shares Common According Minute Resignation 01 2,122,125 0.00 0.00 Total (Write-off) ADR (*) Common According Minute Resignation 01 480,275 0.00 0.00 Total (Write-off) Shares Common Itaú Sell 03 1,100 17.02 18,722.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 8,269,160 0.0528 0.0528 Shares Common 10,971,780 0.0700 0.0700 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In January, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,219,747,420 71.6263 71.6263 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common N/A Buy (Exchange) 08 465,860 0.00 0.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,220,213,280 71.6290 71.6290 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In January, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,825 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,825 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2014 AMBEV S.A. By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
